By the Court, Whittlesey, J.
To give the officer jurisdiction, the petitioners must have been either 1, committed after their arrest under the act; or 2, have given the bond specified in the fourth subdivision of the tenth section of the act; or 3, have had a suit commenced against them in a court of record, in which by the provisions of the act they could not be imprisoned. (Sess. Laws, 1831, p.399, §. 12.) The application here was probably on the ground of having given the bond mentioned in the fourth subdivision of section tenth. The petition states that a bond pursuant to the 10th section had been given. But the tenth section makes mention of two bonds; one in the 4th subdivision, with a condition to apply for an assignment and discharge, and one in the 5th subdivision, conditioned that he will not remove his property. It is only the giving the bond specified in the 4th subdivision, that confers jurisdiction, and it is not stated in the petition, and we do not know that such a bond had been given. There is therefore, not enough to show that the officer acquired jurisdiction. (People v. Abel, 3 Hill, 109.)
Proceedings reversed.